Citation Nr: 9932336	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-24 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to secondary service 
connection for left hip disability and, if so, whether the 
reopened claim may be granted.

2.  Entitlement to service connection, to include on a 
secondary basis, for left knee disability.

3.  Entitlement to an increased rating for right knee 
disability, postoperative status, currently rated as 30 
percent disabling.

4.  Entitlement to an increased rating for thrombophlebitis, 
right calf, with varicose veins, currently rated as 30 
percent disabling.

5.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968.  

In November 1988, the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas, denied entitlement to secondary service connection 
for left hip disability.  Following pertinent notification to 
the veteran the same month, a Notice of Disagreement was not 
received within the following year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the M&ROC.  The appeal was 
last before the Board in November 1997, at which time it was 
remanded for further development.  Following completion of 
the requested development, the M&ROC, in a Supplemental 
Statement of the Case mailed to the veteran in March 1999, 
continued to deny each issue on appeal.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  In November 1988, the M&ROC denied entitlement to 
secondary service connection for left hip disability; 
following pertinent notification to the veteran the same 
month, a Notice of Disagreement was not received within the 
subsequent year.

2.  The additional evidence received since the unappealed 
November 1988 rating denial of secondary service connection 
for left hip disability is, in part, so significant that it 
must be considered in order to fairly decide the claim.

3.  Left hip arthritis was chronically worsened, and possibly 
caused, by impairment associable with service-connected 
disablement involving the right knee.

4.  The claim for service connection, to include on a 
secondary basis, for left knee disability, is not plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed November 1988 
rating denial of secondary service connection for left hip 
disability is new and material and the claim is, therefore, 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  Left hip arthritis is proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The claim for service connection, to include on a 
secondary basis, for left knee disability, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence, Left Hip Disability

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen, supra.  The 
November 1988 rating denial of secondary service connection 
for left hip disability is final, based upon the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991).  However, if 
new and material evidence is submitted, a previously denied 
claim must be reopened.  38 U.S.C.A. § 5108.  Therefore, the 
issue for appellate determination is whether the evidence 
received since the November 1988 decision is new and material 
under the provisions of 38 C.F.R. § 3.156(a).  In accordance 
with 38 C.F.R. § 3.156(a), "[n]ew and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

In denying secondary service connection for left hip 
disability in November 1988, the M&ROC observed that it 
"would be pure speculation" to infer then present left hip 
disablement which was related to a service-connected 
disability.  Evidence in the M&ROC's possession in November 
1988 included a report pertaining to an    X-ray of the 
veteran's left hip, performed under non-VA auspices in 
September 1997; the X-ray was interpreted to reveal the 
presence of arthritis in the hip.  Also of record in November 
1988 was a report pertaining to VA outpatient treatment, 
rendered the veteran in June 1988, and which reflected that 
the veteran may require the surgical replacement of his left 
hip.

Evidence added to the record since November 1988 includes a 
November 1993 statement from T. L. Shriwise, M.D., wherein 
the physician indicated that stress was occasioned the 
veteran's left hip due to his "favoring [his] right leg".  
In a December 1993 statement, Dr. Shriwise opined 
specifically that impairment related to the veteran's 
service-connected right knee disability "increase[d] the 
stress on [his] left hip joint", causing up to potentially 
fifty percent of the veteran's left hip "problems", i.e., 
presumably arthritis and related impairment.  Also of recent 
receipt is a report pertaining to the veteran's having 
undergone, due to arthritis, the surgical replacement of his 
left hip, the same having been accomplished under non-VA 
auspices in September 1995.

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim for secondary service 
connection for left hip disability, the Board has determined 
that the bulk of the evidence added to the record since 
November 1988, i.e., the above-cited statements from Dr. 
Shriwise, is new and material.  In reaching such conclusion, 
the Board notes that the items were not in VA's possession in 
November 1988 and, as such, they are clearly 'new'.  These 
items are, in addition, clearly 'material', in that they are 
probative of present left hip disability, postoperative 
status, which is traceable to chronic worsening (if not, 
indeed, outright causation, however limited) of the arthritic 
pathology involving the veteran's left hip which 
precipitated, under non-VA auspices, the surgical replacement 
of his left hip in 1995.  In light of the above observations, 
then, it is concluded that 'new and material' evidence, in 
accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), has been submitted in conjunction with the 
veteran's attempt to reopen his claim for secondary service 
connection for left hip disability.  Therefore, such claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

On further consideration, moreover, of whether the veteran's 
reopened claim for secondary service connection for left hip 
disability may be granted, the Board is inclined to resolve 
such matter in the affirmative.  In this regard, the 
statements from Dr. Shriwise are, collectively, to the effect 
that impairment associable with the veteran's service-
connected right knee disability chronically worsened (and at 
least to some extent may have actually caused) the arthritis 
involving his left hip which led to the 1995 replacement 
surgery.  On interpreting the provisions of 38 C.F.R. 
§ 3.310(a) in accordance with Allen, supra, and resolving 
reasonable doubt in the veteran's favor, the Board is 
satisfied that a secondary etiological relationship (i.e., 
one of aggravation if not, indeed, causation) between present 
left hip arthritic disablement (postoperative status) and 
impairment related to his service-connected right knee 
disability is shown.  Therefore, secondary service connection 
for left hip disability is granted.  38 C.F.R. § 3.310; 
Allen, supra. 


II.  Left Knee Disability

The threshold question to be answered concerning the 
veteran's claim for service connection, to include on a 
secondary basis, for left knee disability, is whether he has 
presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection, 
to include on a secondary basis, for left knee disability is 
well grounded.

The veteran contends, in essence, that he presently has left 
knee disability which is of service origin.  In this regard, 
service medical records reflect that the veteran presented 
with complaints referable to his left knee in January 1965 
and in June 1965.  On the former occasion, he had "twisted" 
the knee at work; the impression, following physical 
examination, was recurrent medial meniscus injury, for which 
the treatment included the application of an ace bandage.  On 
the latter occasion, findings on physical examination 
included joint line pain; the impression was muscle strain.  
When he was examined for service separation purposes in March 
1968, the veteran's left lower extremity was clinically 
evaluated as normal.  

Subsequent to service, a report pertaining to an X-ray 
examination performed under non-VA auspices in May 1989 
reflects a finding, relative to the left knee, of "mild" 
arthritis.  When he was examined by VA in November 1993, the 
veteran indicated that his left knee would catch and lock on 
occasion.  Pertinent X-ray examination revealed arthritis, 
and the overall examination diagnosis was "degenerative 
joint disease" involving the left knee.  

In considering the veteran's claim for service connection for 
left knee disability, the Board is constrained to point out 
that, notwithstanding his inservice presentations in 1965 for 
left knee problems, including apparently a meniscus injury, 
there is no indication that he sustained chronic internal 
derangement and, more importantly, his lone present pathology 
in his left knee is arthritis.  The latter pathology, 
however, was apparently initially assessed in the late 
1980's, many years after the veteran's separation from 
service, which consideration precludes any notion of 
according the veteran presumptive service connection therefor 
pursuant to the applicable provisions of 38 U.S.C.A. §§ 1110, 
1112 (West 1991) and 38 C.F.R. §§ 3.307, 3.309 (1999).  There 
is, in addition, no evidence otherwise relating the veteran's 
left knee arthritis to service, as may (if extant) warrant 
inferred service connection in accordance with the provisions 
of 38 C.F.R. § 3.303(d) (1999).  Finally, there is no 
evidence relating the veteran's currently assessed left knee 
arthritis to impairment associable with any service-connected 
disability, which consideration precludes secondary service 
connection therefor under the provisions of 38 C.F.R. 
§ 3.310(a) (1999).  In view of the foregoing observations, 
then, the Board is constrained to conclude that a plausible 
claim for service connection, to include on a secondary 
basis, for left knee disability has not been presented.  
Accordingly, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the M&ROC, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim for service connection was well 
grounded, the M&ROC accorded the veteran greater 
consideration than this claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the M&ROC for consideration 
of the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim for service 
connection, to include on a secondary basis, for left knee 
disability, the Board is of the opinion that its discussion 
above bearing on such issue is sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to such 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Secondary service connection for left hip disability is 
granted.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection, to include on a secondary 
basis, for left knee disability is denied.


REMAND

Concerning his claim for a TDIU, the veteran contends, in 
substance, that the collective impairment occasioned by his 
several service-connected disabilities precludes him from 
securing or maintaining substantially gainful employment.  As 
pertinent to the veteran's certified claim for a TDIU, the 
Board notes that its above-adjudicated grant of secondary 
service connection for left hip disability may, in accordance 
with the provisions of 38 C.F.R. § 4.16 (1999), be of direct 
bearing on the TDIU claim.  The Board is, therefore, of the 
opinion that the M&ROC must be given an opportunity to 
readjudicate the veteran's claim for a TDIU before the same 
is further addressed by the Board.  Further development to 
facilitate according the M&ROC such opportunity is, 
therefore, specified below.

With respect to the veteran's claims for an increased rating 
relative to his service-connected right knee disability and 
service-connected thrombophlebitis, right calf, the Board 
observes that he has not been pertinently examined by VA in 
response to these disabilities since 1993 and 1992, 
respectively.  The Board is, therefore, of the opinion that 
updated VA examinations, as specified in greater detail 
below, should be accomplished before further related 
appellate action ensues.  Therefore, further development to 
facilitate the accomplishment of the same is specified below.

Accordingly, the case is REMANDED for the following:  

1.  The M&ROC should arrange for the 
veteran to undergo the following VA 
examinations:

(a.) A VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of the 
veteran's service-connected right knee 
disability ("right knee replacement, 
postoperative status").  In addition, 
findings bearing on the extent of any 
ascertained weakness concerning the right 
knee joint as well as range of motion and 
any accompanying pain, to specifically 
include any functional loss due to pain, 
are essential, and the examiner should 
also note whether the clinical evidence 
is consistent with the severity of any 
pain reported by the veteran, and further 
comment whether the prosthetic right knee 
joint exhibits weakened movement or 
excess fatigability.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.  

(b.)  Pertinent examination by VA to 
determine the current severity of the 
veteran's service-connected 
thrombophlebitis, right calf, with 
varicose veins.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder must be 
made available to the examiner for review 
prior to the examination.  

2.  The M&ROC should then review the 
reports pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's respective examination 
instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the M&ROC should 
readjudicate each of the veteran's 
pending increased rating claims as well 
as his claim for a TDIU.  

4.  If any remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

